Vanguard International Growth Fund Vanguard Variable Insurance Fund International Portfolio Supplement to the Prospectuses and Summary Prospectuses Prospectus and Summary Prospectus Text Changes James K. Anderson, co-manager of the portions of the Fund and the Portfolio managed by Baillie Gifford Overseas Ltd., will take a six-month sabbatical during the second half of 2013. During this time, Kave Sigaroudinia, who serves as co-manager with Mr. Anderson, will serve as the sole portfolio manager. Mr. Anderson is expected to resume his role as co-manager on or about January 1, 2014. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS BG 052013
